This defendant was indicted for the offense of assault with intent to murder, was convicted as charged by the jury, and the court gave her an indeterminate sentence of from 2 years' to 20 years' imprisonment in the penitentiary. This appeal is upon the record proper, without bill of exceptions. The clerk of the court certifies that the time for filing a bill of exceptions has expired. Upon an examination of the record, we find it free from error, and therefore the judgment of the circuit court must be affirmed. Affirmed.